1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   WILLIAM DUNNE and THOMAS             Case No. CV 18-9728 MWF (SS)
     FARRUGIA,
12                                        ORDER TO SHOW CAUSE WHY THE
                      Petitioners,        MAGISTRATE JUDGE SHOULD NOT
13                                        RECOMMEND THAT THIS ACTION BE
     v.                                   DISMISSED FOR:
14
     C.L. SWAIN, Warden,                   (1) PETITIONER DUNNE’S FAILURE
15                                             TO PAY THE INITIAL PARTIAL
                      Respondent.              FILING FEE; AND
16
                                           (2) PETITIONER FARRUGIA’S
17                                             FAILURE TO FILE AN IFP
                                               APPLICATION
18

19                                       I.
20                                  INTRODUCTION

21

22        On December 17, 2018, Petitioners William Dunne and Thomas

23   Farrugia, federal prisoners proceeding pro se, filed a document

24   captioned “Petition for Relief in the Nature of Mandamus” under 28

25   U.S.C. § 1361.   (“Petition,” Dkt. No. 2).    Petitioners contend that

26   the Federal Correctional Institution-1 at Victorville, California

27   does not have a “functioning administrative remedy” process and

28   seek, among other relief, an Order requiring Warden C.L. Swain to
1    implement       specific   changes   to    the        processing      of   prisoner

2    grievances.

3

4         On the same day that the Petition was accepted for filing,

5    Dunne, but not Farrugia, filed a Request for Waiver of Filing Fee

6    (“Waiver Request I,” Dkt. No. 3), including the Declaration of

7    William Dunne in support of the Request.                (“Dunne Decl. I,” Dkt.

8    No. 4).   The Court construed Waiver Request I as an application to

9    proceed in forma pauperis (“IFP”), and on January 29, 2019, granted
10   Dunne IFP status, with an order to pay an initial partial filing

11   fee of $70.80 within thirty days of the Court’s Order.                        (“IFP

12   Order,” Dkt. No. 10).          On February 14, 2019, the Court received

13   payment of $5.00 from Dunne, the amount of the filing fee for

14   habeas actions.

15

16        Shortly after the IFP Order issued, Dunne re-filed his Waiver

17   Request (“Waiver Request II”), including the Declaration of William

18   Dunne (“Dunne Decl. II”).         (Dkt. No. 13).         Waiver Request II and

19   Dunne Declaration II were nothing more than photocopies of Waiver
20   Request     I    and   Dunne    Declaration      I,     with    one    handwritten

21   interlineation added to Dunne Declaration II. 1                (Id.; compare Dkt.

22   Nos. 3-4).      On June 4, 2019, the Court denied Waiver Request II on

23   the ground that, contrary to Dunne’s contentions, this action is

24   1 Whereas Dunne Declaration I stated that Dunne’s prison trust
     account balance as of December 3, 2018 was $198.77, the handwritten
25
     interlineation in Dunne Declaration II states that Dunne’s account
26   balance as of December 3, 2018 (the same date in the earlier
     Declaration) was $181.40. (Compare Dkt. No. 4 ¶ 17 with Dkt. No.
27   13 ¶ 17). This amendment appears to be a correction of a prior
     mathematical error, not a reflection of a change in Dunne’s account
28   balance, as the date of the balance computation remained the same.
                                            2
1    subject to the filing fee requirements of the Prison Litigation

2    Reform Act of 1995, Pub. L. No. 104–134, 110 Stat. 1321 (1996)

3    (“PLRA”), codified at 28 U.S.C. § 1915.       (“PLRA Order,” Dkt. No.

4    23, at 7-8).

5

6           Accordingly, the Court denied Waiver Request II with prejudice

7    to the extent that the Request could be “construed to seek a finding

8    that the filing fee provisions of the PLRA do not apply to the

9    instant action in mandamus.”    (Id. at 7).    However, to the extent
10   that Waiver Request II could be construed as a challenge to the

11   amount of the initial partial filing fee assessed in the January

12   2019 IFP Order, the Court denied the Request without prejudice to

13   Dunne filing “an updated Request for an adjustment of the amount

14   of the initial partial filing fee based on changed circumstances,

15   supported by a copy of his trust account statement for the prior

16   six months.”    (Id. at 8).

17

18          As of today, Dunne has not paid the balance due on the initial

19   partial filing fee assessed by the Court over nine months ago.2
20   Nor has he requested an adjustment to the amount of the initial

21   partial filing fee to reflect his changed financial circumstances,

22   if any.     Farrugia still has not filed an IFP application at all.

23   For the reasons stated below, Dunne and Farrugia are each ORDERED

24   to show cause why this action should not be dismissed for their

25   separate failures to comply with the filing fee requirements of

26   the PLRA.

27
     2   The balance owing is $65.80 ($70.80 - $5.00 = $65.80).
28

                                       3
1                                                II.

2                  THE PLRA’S REQUIREMENTS APPLY TO THIS ACTION

3

4         Dunne argued in Waiver Request II that this action is akin to

5    a habeas action and is therefore exempt from the PRLA.                    In the PLRA

6    Order, the Court explained in some detail why the PLRA’s provisions

7    apply in this case. For the sake of completeness, the Court repeats

8    that explanation here.

9
10                 It is well settled that “the PLRA does not extend

11        to   a    prisoner’s       use    of    habeas        corpus    petitions.”

12        Washington v. Los Angeles Cnty. Sheriff’s Dep’t, 833

13        F.3d 1048, 1058 (9th Cir. 2016); see also Andrews v.

14        King, 398 F.3d 1113 (9th Cir. 2005) (“The ‘PLRA’s revised

15        [in] forma pauperis provisions relating to prisoners do

16        not apply to habeas proceedings.’”) (quoting Naddi v.

17        Hill, 106 F.3d 275, 277 (9th Cir. 1997); brackets in

18        original).     However, the PLRA, including its filing fee

19        requirements, does apply “in ‘a civil action’ or the
20        ‘appeal      [of]     a    judgment          in   a    civil    action   or

21        proceeding.’”       Washington, 833 F.3d at 1058 (quoting 28

22        U.S.C. § 1915(g); brackets in original).                         Whether a

23        particular mandamus petition is more civil or criminal

24        in nature is a case-specific inquiry.

25

26                 The Ninth Circuit has observed that “mandamus, as

27        a common-law writ that functions in some respects like

28        an   appeal,     is       not    categorically         either    civil   or

                                                  4
1    criminal.”       El-Shaddai v. Zamora, 833 F.3d 1036, 1047

2    (9th Cir. 2016) (citing Washington, 833 F.3d at 1057–

3    59).    The Ninth Circuit instructs that the determination

4    of whether a given mandamus petition should be deemed

5    “civil” (and thus subject to the PLRA) or “criminal”

6    (and thus exempt from the PLRA) “depends on the nature

7    of the underlying claim.”         El-Shaddai, 833 F.3d at 1047;

8    see    also   Washington,   833    F.3d   at   1057–59    (adopting

9    reasoning of Martin v. United States, 96 F.3d 853, 854–
10   55 (7th Cir. 1996), regarding civil-criminal distinction

11   to be applied to mandamus petitions).              In Washington,

12   for example, the court determined that the petitioner’s

13   mandamus petitions were not subject to the PLRA because

14   they      “directly     challenged        underlying       criminal

15   proceedings”      and   therefore      “operated    like     habeas

16   petitions challenging a criminal conviction.”              Id.; see

17   also El-Shaddai, 833 F.3d at 1047 (mandamus petition was

18   “like a habeas petition and outside of the scope of the

19   PLRA”     where    it   directly      challenged     petitioner’s
20   “sentence and parole terms,” and thus, “the duration of

21   his criminal sentence”).

22

23           In contrast, where the mandamus petition arises

24   from an action that will not affect the fact or duration

25   of the petitioner’s confinement, courts have found that

26   the petition must comply with the PLRA.             See, e.g., In

27   re Grant, 635 F.3d 1227, 1230 (D.C. Cir. 2011) (applying

28   PLRA    filing    fee   requirements      to   mandamus    petition

                                       5
1    challenging order transferring petitioner’s underlying

2    civil complaint to another district); Misiak v. Freeh,

3    22 F. App’x 384, 386 (6th Cir. 2001) (“The PLRA applies

4    to mandamus petitions that seek relief analogous to

5    civil complaints under 42 U.S.C. § 1983.”); In re Tyler,

6    110 F.3d 528, 529 (8th Cir. 1997) (“[A] mandamus petition

7    arising   from   an   ongoing   civil     rights     lawsuit   falls

8    within the scope of the PLRA.”); In re Nagy, 89 F.3d

9    115, 117 n.1 (2d Cir. 1996) (“Whether the PLRA applies
10   to a writ of mandamus directed to a judge conducting a
11   civil lawsuit would normally depend on whether the writ
12   was   simply   an   alternative       device   for   obtaining   the
13   relief sought in civil actions that are covered by the
14   PLRA.”); Tillisy v. U.S. Fed. Bureau of Prisons, 2015 WL
15   1058256, at *2 (W.D. Wash. Mar. 10, 2015) (mandamus

16   petition seeking order compelling petitioner’s transfer

17   to a different prison for advanced medical care was

18   subject to PLRA requirements because it arose “in the

19   context of civil litigation”); Fjerstad v. Palmquist,
20   2008 WL 4331633, at *1 (W.D. Wash. Sept. 17, 2008)

21   (mandamus petition alleging prison’s failure to comply

22   with federal regulations governing visitation privileges

23   “must comply” with the PLRA because the petition arose

24   “in the context of civil litigation”).

25

26         Petitioners’ complaints in this action concern the

27   conditions of their confinement, not its duration.               As

28

                                       6
1    Petitioners argued, “[a]s a result” of Swain’s alleged

2    failure to comply with grievance process regulations,

3

4            medical services are slow-walked if provided

5            at all, meals frequently deviate downward from

6            the   prescribed         national              menu     without

7            appropriate      substitutes,             recreational        and

8            other equipment is not repaired or issued in

9            sufficient quantity, recreation is needlessly
10           constrained, vocational programs are un- or
11           underprovided,         paperwork          is      not     timely
12           processed, provision of sanitation supplies is
13           neglected, lights are not restored, etc., etc.
14

15   (Petition     at   15).        Not    one    of     the    many    dozens   of

16   grievances    listed      on    Dunne’s          grievance      log   directly

17   challenges the fact of his conviction or the duration of

18   his   confinement.         (Petition,            Exh.     1).     Similarly,

19   Farrugia’s     grievances,        attached         as     Exhibits     to   the
20   Petition,      concern         only        the     conditions         of    his

21   confinement.       (Id., Exhs. 11-13).                 The mandamus relief

22   Petitioners are seeking here arises from “civil actions”

23   or    appeals,     not    from       underlying         criminal      matters.

24   Accordingly, the Court concludes that the PLRA applies

25   to the instant Petition, including the requirement in 28

26   U.S.C. § 1915(b)(1) that inmates proceeding in forma

27   pauperis be “required to pay the full amount of a filing

28   fee.”

                                            7
1                                        III.

2       UNDER THE PLRA, EVEN PRISONERS PROCEEDING IN FORMA PAUPERIS

3                         MUST PAY THE FULL FILING FEE

4

5         The     PLRA   authorizes    district         courts    to    permit   “the

6    commencement . . . of any suit, action or proceeding . . . without

7    prepayment of fees or security therefore” by a prisoner upon the

8    submission of an affidavit and a copy of the prisoner’s trust fund

9    statement.     28 U.S.C. § 1915(a)(1)-(2).             However, unlike actions
10   brought by non-prisoners, in which IFP status confers a complete
11   waiver of the filing fee, under the PLRA,
12

13        if a prisoner brings a civil action or files an appeal

14        in forma pauperis, the prisoner shall be required to pay

15        the full amount of a filing fee.            The court shall assess

16        and, when funds exist, collect, as a partial payment of

17        any court fees required by law, an initial partial filing

18        fee of 20 percent of the greater of--

19
20        (A)     the average monthly deposits to the prisoner’s

21                account; or

22        (B)     the average monthly balance in the prisoner’s

23                account for the 6-month period immediately

24                preceding   the   filing       of   the   complaint   or

25                notice of appeal.

26

27   Id. § 1915(b)(1) (emphasis added); see also Lewis v. Nevada, 2014

28   WL 65799, at *1 (D. Nev. Jan. 7, 2014) (“[W]hile a prisoner

                                             8
1    plaintiff granted pauper status may be allowed to pay only an

2    initial partial filing fee, he ultimately will be required to pay

3    the full filing fee through installment payments drawn from his

4    inmate trust account.”).

5

6         If a prisoner does not pay the full filing upon initiating a

7    civil   action,    the     PLRA    requires       a    court    to    (1)   examine   the

8    prisoner’s finances, (2) assess an initial partial payment as a

9    condition of filing suit, and (3) if funds are available, collect
10   the amount assessed.         See Taylor v. Delatoore, 281 F.3d 844, 850
11   (9th Cir. 2002) (“Although the court can collect the initial fee

12   only ‘when funds exist,’ the court is to assess the initial fee

13   based on the prisoner’s account deposits and balances in the six-

14   month period immediately preceding the filing of the complaint.”)

15   (emphasis in original).           These requirements are intended to further

16   the PLRA’s purpose of reducing baseless prisoner lawsuits.                       As the

17   Ninth Circuit has explained,

18

19               The PLRA filing fee provisions were enacted to
20        deter the large number of frivolous inmate lawsuits that

21        were   “clogging”       the     federal          courts    and   “draining”

22        limited judicial resources.                See [Tucker v. Branker, 142

23        F.3d 1294 1296 (1998)] (citing statement of Sen. Kyl,

24        141 Cong. Rec. S7526 (daily ed. May 25, 1995)).                          This

25        goal of deterring meritless prisoner filings in the

26        federal      courts    is     within       the    “realm    of   Congress’s

27        legitimate interests.”           [Hampton v. Hobbs, 106 F.3d 1281

28        1287 (6th Cir. 1997)]; see also [Nicholas v. Tucker, 114

                                                 9
1         F.3d 17, 20 (2d Cir. 1997)].              The § 1915(b) filing fee

2         requirements are rationally related to the achievement

3         of    that   interest.      See    Hampton,       106    F.3d    at     1287;

4         Nicholas, 114 F.3d at 20.                Congress enacted the PLRA

5         with the belief that the “lack of economic disincentives

6         to    filing    meritless    cases”       had    contributed         to    the

7         proliferation of prisoner litigation, [Roller v. Gunn,

8         107 F.3d 227, 230 (4th Cir. 1997)], and reasoned that

9         “‘[t]he modest monetary outlay will force prisoners to
10        think     twice    about     the    case        and     not    just       file
11        reflexively,’” see [Mitchell v. Farcass, 112 F.3d 1483,
12        1488 (11th Cir. 1997)] (quoting statement of Sen. Kyl,

13        141 Cong. Rec. S7526 (daily ed. May 25, 1995)).

14

15   Taylor v. Delatoore, 281 F.3d 844, 849 (9th Cir. 2002); see also

16   Hubbard v. Haley, 262 F.3d 1194, 1196 (11th Cir. 2001) (“[T]he

17   intent of Congress in promulgating the PLRA was to curtail abusive

18   prisoner     tort,   civil    rights,     and     conditions         of    confinement

19   litigation.”).
20

21        The Ninth Circuit has further held that the PLRA’s filing fee

22   requirements pass constitutional muster because they do not impose

23   an undue burden on prisoners’ access to the courts, due to the

24   safeguards built into the statute:

25

26                Although   the     PLRA    fee    provisions          require      all

27        prisoners proceeding IFP to pay initial fees and monthly

28        fees thereafter, several provisions of the PLRA decrease

                                             10
1         the burden the fee requirements place on rights of

2         indigent prisoners to meaningful access to the courts.

3         For   example,    as   mentioned    above,   the   initial   and

4         monthly-payment calculations are based on the prisoner’s

5         assets and are limited to 20 percent of that amount.

6         See 28 U.S.C. §§ 1915(b)(1)-(2).             In addition, the

7         initial fee can be collected only “when funds exist” and

8         the monthly payments can be deducted only when the

9         prisoner’s account balance exceeds ten dollars.              Id.
10        Moreover,   the   safety-valve     provision   ensures    that   a

11        prisoner cannot be barred from bringing a civil action

12        or an appeal when he or she does not have enough money

13        to pay the initial fee.

14

15   Taylor, 281 F.3d at 848 (citing 28 U.S.C. § 1915(b)(4)).

16

17        Similarly, a court may not dismiss a lawsuit brought by a

18   prisoner whose funds become depleted after the initial partial

19   filing fee is assessed and who can no longer pay.             Id. at 850–51
20   (citing    § 1915(b)(4)).     In all other circumstances, however, a

21   court may dismiss a prisoner’s civil action for failure to pay the

22   initial partial filing fee.     See Olivares v. Marshall, 59 F.3d 109,

23   112 (9th Cir. 1995) (upholding dismissal for failure to pay initial

24   partial filing fee where prisoner had enough money to buy “name

25   brand toiletries” and snacks); McGuire v. United States, 2019 WL

26   1585199, at *1 (C.D. Cal. Apr. 12, 2019) (“A court may dismiss a

27   prisoner’s civil-rights action for failure to pay the initial

28   partial filing fee (or indeed any portion of the full fee).”);

                                        11
1    Wagner v. Peppler, 2008 WL 4830022, at *2 (C.D. Cal. Nov. 5, 2008)

2    (“A court may dismiss a prisoner’s § 1983 claim for failure to pay

3    a    partial   filing    fee.”)   (citing    Olivares,   59   F.3d    at   111).

4    “Dismissal is also appropriate when a prisoner fails to respond to

5    an OSC concerning his failure to pay the filing fee.”               Mitchell v.

6    Gutierrez, 2013 WL 2898061, at *1 (C.D. Cal. June 12, 2013); Stoll

7    v. Riverside Cnty. Sheriff Dep’t, 2018 WL 4039862, at *1 (C.D. Cal.

8    July 2, 2018), report and recommendation adopted, 2018 WL 4039932

9    (C.D.   Cal.   Aug.     21,   2018)   (dismissing   action    for   failure   to
10   prosecute after plaintiff did not respond to order to show cause
11   concerning his failure “to submit the required initial partial
12   filing fee”).
13

14                                          IV.

15   DUNNE MUST SHOW CAUSE WHY THIS ACTION SHOULD NOT BE DISMISSED FOR

16             HIS FAILURE TO PAY THE INITIAL PARTIAL FILING FEE

17

18          Dunne was ordered to pay an initial partial filing fee of

19   $70.80 on January 29, 2019, nearly nine months ago.            Dunne has paid
20   only $5.00, apparently in defiance of the Court’s finding that the

21   PLRA’s filing fee requirements apply here.               Nor has Dunne ever

22   executed and filed an authorization permitting prison officials to

23   assess, collect and forward monthly payments to the Court in

24   accordance with 28 U.S.C. § 1915(b)(2).              Accordingly, Dunne is

25   ORDERED to file one of the following three documents within thirty

26   days of the date of this Order:

27   \\

28   \\

                                             12
1         1.   A    fully      executed          “Prisoner       Authorization”

2              authorizing monthly payments from Dunne’s trust

3              account      pursuant       to    28     U.S.C.    § 1915(b)(2),

4              accompanied by payment of the outstanding balance

5              of   $65.80    on     the    initial      partial      filing   fee

6              assessed by the Court on January 29, 2019; or

7

8         2.   A request for an adjustment of the initial partial

9              filing fee based on changed economic circumstances,
10             accompanied      by     a        fully    executed       “Prisoner
11             Authorization” authorizing monthly payments from
12             Dunne’s   trust       account       pursuant      to   28   U.S.C.
13             § 1915(b)(2) and a copy of Dunne’s certified trust
14             account statement for the previous six months; or

15

16        3.   A declaration explaining why Dunne or this action

17             should not be dismissed for failure to pay the

18             initial partial filing fee pursuant to the Court’s

19             January 29, 2019 Order.
20

21        Should Dunne choose option three, he is advised that the Court

22   has already considered and rejected the argument that the PLRA does

23   not apply to this action and will be disinclined to revisit that

24   finding based on arguments already asserted in Waiver Request II.

25   (Dkt. No. 23). Alternatively, Dunne may file a Notice of Dismissal,

26   a copy of which is attached for his convenience.

27   \\

28   \\

                                            13
1         Dunne is expressly advised that if he does not file one of

2    the documents listed above by the Court’s deadline, the Court will

3    recommend that he or this action be dismissed pursuant to Federal

4    Rule of Civil Procedure 41(b) for failure to prosecute and obey

5    Court orders.

6

7                                          V.

8    FARRUGIA MUST SHOW CAUSE WHY THIS ACTION SHOULD NOT BE DISMISSED

9                  FOR HIS FAILURE TO FILE AN IFP APPLICATION
10

11        While Dunne has paid only a fraction of the initial partial

12   filing fee applying to him, Farrugia has failed to file an IFP

13   application at all, apparently in the belief that he may rely on

14   Dunne’s payment of the filing fee.          He may not.    Even if Dunne had

15   complied with the PLRA, which he has not, Farrugia is still not

16   excused from filing an IFP application on his own behalf if he

17   wishes to proceed in forma pauperis in this action.

18

19        There is some disagreement among the Circuits concerning how
20   the PLRA affects prisoners’ ability to pursue multi-plaintiff IFP

21   actions.     In Hubbard v. Haley, for example, the Eleventh Circuit

22   concluded that because “the PLRA clearly and unambiguously requires

23   that ‘if a prisoner brings a civil action . . . the prisoner shall

24   be required to pay the full amount of a filing fee,’” the PLRA

25   supersedes    Federal   Rule   of   Civil   Procedure     20,   which   governs

26   permissive joinder of parties, and prohibits prisoners from joining

27   together in multi-plaintiff actions at all.          Hubbard, 262 F.3d at

28   1197 (affirming lower court ruling that under the “clear language

                                           14
1    of the PLRA . . . each prisoner must bring a separate suit in order

2    to satisfy the Act’s requirement that each prisoner pay the full

3    filing fee”).

4

5         In Boriboune v. Berge, 391 F.3d 852 (7th Cir. 2004), the

6    Seventh Circuit agreed with the Eleventh Circuit that the PLRA

7    requires each prisoner plaintiff “seeking to proceed in forma

8    pauperis to pay one fee apiece.”            Id. at 855.       However, it

9    determined that because the PLRA did not expressly repeal or modify
10   Rule 20, “district courts must accept complaints filed by multiple
11   prisoners if the criteria of permissive joinder are satisfied.”
12   Id. at 855.   At the same time, to maintain “the system of financial
13   incentives created by the PLRA,” id. at 854, the Bouriboune Court

14   instructs that if joinder is permitted, a district court should

15   take “a per-litigant approach to fees” and hold each prisoner

16   responsible   for   paying   “the   full   fee   in   installments   (or   in

17   advance, if § 1915(g) applies), no matter how many other plaintiffs

18   join the complaint.” 3   Id. at 856.

19
20        Like the Seventh Circuit, the Third Circuit in Hagan v.

21   Rogers, 570 F.3d 146 (3d Cir. 2009), held that prisoners proceeding

22   IFP may litigate jointly, but each prisoner must separately pay a

23
     3 Section 1915(g) provides: “In no event shall a prisoner bring a
24   civil action or appeal a judgment in a civil action or proceeding
     under this section if the prisoner has, on 3 or more prior
25
     occasions, while incarcerated or detained in any facility, brought
26   an action or appeal in a court of the United States that was
     dismissed on the grounds that it is frivolous, malicious, or fails
27   to state a claim upon which relief may be granted, unless the
     prisoner is under imminent danger of serious physical injury.” 28
28   U.S.C. § 1915(g).
                                         15
1    full filing fee.    Id. at 150 (“IFP prisoners are not categorically

2    barred from joining as plaintiffs under Rule 20.             [However,] filing

3    fees should be assessed on any plaintiff permitted to join under

4    Rule 20 as though each prisoner was proceeding individually.”).

5    The court explained that even though § 1915(b)(3) provides in

6    relevant part that “[i]n no event shall the filing fee collected

7    exceed the amount of fees permitted by statute for the commencement

8    of a civil action,” “[r]eading the PLRA as requiring each joint

9    IFP litigant to pay a full individual filing fee by installment,
10   and no more, harmonizes the PLRA with Rule 20, and internally
11   harmonizes the various provisions of § 1915(b).”              Id. at 155-56.
12

13         In contrast, and seemingly alone among the Circuits that have

14   considered the issue, an Administrative Order issued by the Chief

15   Judge of the Sixth Circuit in 1997, the year after the PLRA was

16   enacted, instructs that when assessing fees in multi-plaintiff

17   litigation under the PLRA, “each prisoner should be proportionally

18   liable for any fees and costs that may be assessed,” which “shall

19   be   equally   divided   among    all    the   prisoners.”      In   re   Prison
20   Litigation Reform Act, 105 F.3d 1131, 1138 (6th Cir. 1997).                 Some

21   district   courts   in   the     Sixth    Circuit   have     interpreted   this

22   administrative order to hold that only a single filing fee is

23   required in a multi-prisoner IFP action.                See, e.g., Fox v.

24   Koskinen, 2009 WL 2507405, at *1 (M.D. Mich. Aug. 14, 2009)

25   (apportioning responsibility for paying a single filing fee equally

26   between two plaintiffs); Spencer v. Bynum, 2013 WL 4041870, at *1

27   (E.D. Mich. Aug. 8, 2013) (noting, without deciding, that even if

28   apportionment of a single filing fee among several prisoners may

                                              16
1    be appropriate, no “cases have suggested that one plaintiff in a

2    multiple prisoner case could agree to be responsible for paying

3    the entire filing fee”).        Other courts in the Sixth Circuit have

4    argued, however, that the administrative order in In re Prison

5    Litigation Reform Act is not binding as it is not a panel decision

6    and failed to consider the deterrent purpose of the PLRA, the

7    impact of Rule 20 on the PLRA’s implementation, or “the enormous

8    bookkeeping     implications”    apportionment   may   have   for    clerks’

9    offices   and   prison   financial   offices.     See,   e.g.,      Jones   v.
10   Fletcher, 2005 WL 1175960, at *6 (E.D. Ky. May 5, 2005) (addressing

11   In re Prison Litigation Reform Act but concluding that because “the

12   PLRA was designed to make prisoners feel the deterrent effect of

13   the filing fee,” each prisoner in a multi-plaintiff lawsuit must

14   pay the full filing fee); Lawson v. Sizemore, 2005 WL 1514310, at

15   *1 n.1 (E.D. Ky. June 24, 2005) (explaining that “the chief judge’s

16   administrative order [in In re Prison Litigation Reform Act] is

17   only an indication of what the Court may have held in 1997 had the

18   pure issue come before the court” and finding that “each separate

19   plaintiff is individually responsible for a full filing fee”).
20

21        The Ninth Circuit has not yet addressed whether the PLRA

22   prohibits prisoners proceeding IFP from joining claims, or, if

23   joinder is allowed, whether each prisoner must separately pay the

24   full filing fee, as the weight of authority holds.            See West v.

25   Ulloa, 2018 WL 5974346, at *6 (C.D. Cal. Feb. 7, 2018).          The Court

26   notes that while district courts in this Circuit appear to have

27   reached different conclusions as to whether the PLRA permits multi-

28   plaintiff prisoner lawsuits, they consistently find that each

                                          17
1    prisoner must separately pay the full fee.    See, e.g., Muller v.

2    Mashburn, 2019 WL 2490658, at *1 (E.D. Cal. June 14, 2019) (ordering

3    severance of action brought by two prisoners while noting that “the

4    filing fee provisions in the [PLRA] suggest[] that prisoners may

5    not bring multi-plaintiff actions”); Surrell v. Gilliard, 2019 WL

6    916766, at *1 (E.D. Cal. Feb. 25, 2019) (“[T]he interplay of the

7    filing fee provisions in the [PLRA] suggests that prisoners may

8    not bring multi-plaintiff actions, but rather must each proceed

9    separately.”); but see Worm v. Berkebile, 2015 WL 4092770, at *3
10   (D. Mont. July 6, 2015) (the “statutory requirement of full payment

11   of the filing fee remains applicable when multiple prisoners seek

12   to join as co-plaintiff in a single action, such that each prisoner

13   still must pay the full filing fee”); Treglia v. Kernan, 2013 WL

14   1502157, at *1 (N.D. Cal. Apr. 11, 2013) (“In order not to undermine

15   the PLRA’s deterrent purpose, courts have agreed that prisoner-

16   plaintiffs who proceed together in one action must each pay the

17   full filing fee.”); Pinson v. Frisk, 2015 WL 738253, at *6 (N.D.

18   Cal. Feb. 18, 2015) (“[T]he PLRA states, ‘if a prisoner brings a

19   civil action . . . the prisoner shall be required to pay the full
20   amount of a filing fee.   28 U.S.C. § 1915(b)(1).    This provision

21   expressly requires each prisoner [in a multi-plaintiff lawsuit] to

22   pay the full fee.”).

23

24        Absent further direction from the Ninth Circuit, the Court

25   concludes that it is premature to decide whether Dunne and Farrugia

26   may proceed jointly, and if so, whether each is individually

27   responsible for the payment of a full filing fee, as the great

28   weight of authority both within and without this Circuit holds.   It

                                      18
1    is clear, however, that pursuant to the PLRA, Farrugia may not

2    participate in this litigation in forma pauperis if he does not

3    file   an   IFP   application,   supported        by   his   prison   trust   fund

4    statement for the prior six months.

5

6           Accordingly, Farrugia is ORDERED to file one of the following

7    two documents within thirty days of the date of this Order:

8

9           1.   An application to proceed in forma pauperis in this
10               case,   supported    by   a    copy   of   Farrugia’s     trust

11               account statement for the previous six months and

12               an authorization for prison authorities to disburse

13               monthly payments from his trust account pursuant to

14               28 U.S.C. § 1915(b)(2); or

15

16          2.   A declaration explaining why Farrugia should not be

17               dismissed for failure to file an IFP application.

18

19          Alternatively, Farrugia may file a Notice of Dismissal, a copy
20   of which is attached for his convenience.               Farrugia is cautioned

21   that even if he does not currently have funds in his trust account,

22   by proceeding with this action, he will be subject to the PLRA’s

23   filing fee requirements.

24

25          Farrugia is expressly advised that if he does not file one of

26   the documents listed above by the Court’s deadline, the Court will

27   recommend that he or this action be dismissed pursuant to Federal

28

                                           19
1    Rule of Civil Procedure 41(b) for failure to prosecute and obey

2    Court orders.

3

4                                      V.

5                                  CONCLUSION

6

7         Neither Dunne nor Farrugia is in compliance with the PLRA’s

8    filing fee requirements.     Petitioners are each ORDERED to respond

9    to this Order to Show Cause as set forth above within thirty days
10   of the date of this Order.

11

12        The Clerk of the Court is directed to serve a copy of this

13   Order upon Petitioners at their respective addresses of record.

14

15        IT IS SO ORDERED.

16

17   DATED:   October 21, 2019
                                                      /S/
18                                          SUZANNE H. SEGAL
                                            UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26

27

28

                                       20
